ORDER GRANTING MOTION OPPOSING APPEAL AND DISMISSAL OF APPEAL
The Acting Chief Justice of the Navajo Nation, pursuant to Title 7, Section 801, of the Navajo Tribal Code, having reviewed the pleadings filed in the above captioned matter, makes the following findings:
1. That this appeal is not timely filed because the judgment being appealed is dated February 05, 1980, and the notice of appeal was filed on April 07, 1980, which is more than the 30 days allowed within which to take an appeal pursuant to Title 7 N.T.C. §801; and
2. That there has been no motion for reconsideration filed with the District Court pursuant to Rule 5(d) of the Rules of Appellate Procedure.
IT IS, THEREFORE, HEREBY ORDERED that the appeal in the above entitled action be DISMISSED.